DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the destination location" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected the same because they depend upon claim 1.

Claim 9 recites the limitation "the destination location" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Okuyama (US 20200283027 A1 cited in IDS filed 06/30/2021).

Regarding claim 1,  Okuyama discloses a notification location setting device (fig. 1 driving assistance device 1) comprising: 
a notification device (fig. 1 audio output unit 26, display unit 24; [0098]-[0102] Alternatively, the switching control unit 72 may output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode.); and 
a processor (figs. 1 and 3 controller 40; [0048] The controller 40 is an electronic control unit configured to perform driving control of the host vehicle. The controller 40 includes a processor 41 and peripheral components such as a storage device 42. The processor 41 may be, for example, a CPU or an MPU.) configured to set on a traveling road a notification location where the driver is to be notified of a control switching request for switching operation of the vehicle from automatic control to manual control, based on the shape of a width-varying zone where the width of the traveling road varies before a merging location, in a case where a merging location where the traveling road on which the vehicle is traveling within a traveling route toward the destination location of the vehicle merges with another road (figs. 2, 4-9 illustrates a width-varying zone where the width of the traveling road varies before a merging location (see points 61, 63 and 80-81); [0061] Furthermore, when there is a point where autonomous driving is difficult ahead of the host vehicle on a route where the host vehicle is planned to travel (for example, a travel route for autonomous driving) and also there is a following vehicle behind on the travel lane of the host vehicle, the controller 40 guides switching of the traveling state of the host vehicle from the autonomous driving mode to the manual driving mode. [0062] Hereinafter, the route where the host vehicle is planned to travel may be referred to as “planned travel route”. Additionally, the point where autonomous driving of the host vehicle is difficult (for example, a point where the host vehicle has high difficulty in autonomous driving) is referred to as “high difficulty point”. [0063]-[0065] For example, the high difficulty point includes a point where the travel lane of the host vehicle joins another lane. For example, the high difficulty point includes a merging zone 63 where a merging lane 61 that is the travel lane of a host vehicle 60 merges with a merging destination lane 62 at a merging location where a plurality of roads merges together, as illustrated in FIG. 2. Hereinafter, the merging destination lane is referred to as “main lane” in the present specification. [0067]-[0068] Thus, when there is a high difficulty point ahead of the host vehicle 60 on a planned travel route, and also a following vehicle traveling on the same lane as a lane of the host vehicle 60 (i.e., the merging lane 61) is present within a predetermined range from the host vehicle 60, the controller 40 guides switching from autonomous driving to manual driving before the high difficulty point. This enables the driver to manually drive the vehicle on the high difficulty point, so that it can be prevented that the host vehicle is stopped by autonomous driving on the high difficulty point and then approached by the following vehicle. [0076] Reference will be made to FIG. 4A. The shorter the period of time during which the host vehicle 60 can stay in a zone from a starting point 80 of the merging zone 63 to an ending point 81 thereof, the less chance to make a lane change to the main lane 62, as a result of which merging to the main lane 62 becomes more difficult. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road. [0096]-[0102] The switching control unit 72 may output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode; therefore, based on the above, it is implied that a notification location set in order to output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode. [0129]-[0142] describe more details regarding the high difficulty point extracting unit 70 extracting a high difficulty point where autonomous driving is difficult on a planned travel route of the host vehicle 60. Furthermore, according to MPEP 2114, “’[A]pparatus claims cover what a device is, not what a device does.’ ... A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”), and 
notify the driver of the control switching request via the notification device when the vehicle has not entered the other road at the notification location (fig. 1 audio output unit 26, display unit 24; [0098]-[0102] Alternatively, the switching control unit 72 may output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode.).

Regarding claim 2, Okuyama discloses the notification location setting device according to claim 1, wherein the processor is configured to set the notification location on the traveling road to be further away from the merging location with a smaller degree of decrease in the width of the width-varying zone toward the merging location (figs. 1 and 3 controller 40 and also see fig. 2, 4-8 illustrates example of the traveling road; [0048] The controller 40 is an electronic control unit configured to perform driving control of the host vehicle. The controller 40 includes a processor 41 and peripheral components such as a storage device 42. The processor 41 may be, for example, a CPU or an MPU. [0069] Functions of the high difficulty point extracting unit 70, the following vehicle determining unit 71, the switching control unit 72, the other vehicle determining unit 73, and the vehicle speed control unit 74 may be realized by causing the processor 41 of the controller 40 to execute a computer program stored in the storage device 42. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road. Furthermore, according to MPEP 2114, “’[A]pparatus claims cover what a device is, not what a device does.’ ... A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).

Regarding claim 3, Okuyama discloses the notification location setting device according to claim 1, wherein the processor is configured to determine a split location on the traveling road, where the width-varying zone is split at a predetermined ratio, and to set the notification location based on the split location (figs. 1 and 3 controller 40 and also see fig. 2, 4-8 illustrates example of the traveling road; [0048] The controller 40 is an electronic control unit configured to perform driving control of the host vehicle. The controller 40 includes a processor 41 and peripheral components such as a storage device 42. The processor 41 may be, for example, a CPU or an MPU. [0069] Functions of the high difficulty point extracting unit 70, the following vehicle determining unit 71, the switching control unit 72, the other vehicle determining unit 73, and the vehicle speed control unit 74 may be realized by causing the processor 41 of the controller 40 to execute a computer program stored in the storage device 42. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road. Furthermore, according to MPEP 2114, “’[A]pparatus claims cover what a device is, not what a device does.’ ... A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).

Regarding claim 4, Okuyama discloses the notification location setting device according to claim 3, wherein the processor is configured to set the split location in the traveling road so as to be further away from the merging location when a structure of at least a predetermined height is present alongside the width-varying zone, than when no structure of at least the predetermined height is present alongside the width-varying zone (figs. 1 and 3 controller 40 and also see fig. 2, 4-8 illustrates example of the traveling road; [0048] The controller 40 is an electronic control unit configured to perform driving control of the host vehicle. The controller 40 includes a processor 41 and peripheral components such as a storage device 42. The processor 41 may be, for example, a CPU or an MPU. [0069] Functions of the high difficulty point extracting unit 70, the following vehicle determining unit 71, the switching control unit 72, the other vehicle determining unit 73, and the vehicle speed control unit 74 may be realized by causing the processor 41 of the controller 40 to execute a computer program stored in the storage device 42. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road. Furthermore, according to MPEP 2114, “’[A]pparatus claims cover what a device is, not what a device does.’ ... A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).

Regarding claim 5, Okuyama discloses the notification location setting device according to claim 1, wherein the processor is also configured to detect the location where the width of the traveling road begins to vary before the merging location, as the start location of the width-varying zone, and detect the location on the traveling road that lines up with the intersection between an extension line which is the extension into the other road from the center line of the zone in which the width of the traveling road is varying before the merging location, and the center line of the other road, as the end location of the width-varying zone (figs. 1 and 3 controller 40 and also see fig. 2, 4-8 illustrates example of the traveling road; [0048] The controller 40 is an electronic control unit configured to perform driving control of the host vehicle. The controller 40 includes a processor 41 and peripheral components such as a storage device 42. The processor 41 may be, for example, a CPU or an MPU. [0069] Functions of the high difficulty point extracting unit 70, the following vehicle determining unit 71, the switching control unit 72, the other vehicle determining unit 73, and the vehicle speed control unit 74 may be realized by causing the processor 41 of the controller 40 to execute a computer program stored in the storage device 42. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road. Furthermore, according to MPEP 2114, “’[A]pparatus claims cover what a device is, not what a device does.’ ... A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).

Regarding claim 6, Okuyama discloses the notification location setting device according to claim 1, wherein the processor is also configured to detect the location where the width of the traveling road begins to vary before the merging location, as the start location of the width-varying zone, and detect the location where the zone in which the width of the traveling road is varying before the merging location has its width decreased to zero toward the traveling direction of the vehicle, as the end location of the width-varying zone (figs. 1 and 3 controller 40 and also see fig. 2, 4-8 illustrates example of the traveling road; [0048] The controller 40 is an electronic control unit configured to perform driving control of the host vehicle. The controller 40 includes a processor 41 and peripheral components such as a storage device 42. The processor 41 may be, for example, a CPU or an MPU. [0069] Functions of the high difficulty point extracting unit 70, the following vehicle determining unit 71, the switching control unit 72, the other vehicle determining unit 73, and the vehicle speed control unit 74 may be realized by causing the processor 41 of the controller 40 to execute a computer program stored in the storage device 42. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road. Furthermore, according to MPEP 2114, “’[A]pparatus claims cover what a device is, not what a device does.’ ... A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).

Regarding claim 7, Okuyama discloses the notification location setting device according to claim 2, wherein the processor is also configured to set an automatic control cancel location at which operation of the vehicle is forcibly changed from automatic control to manual control, based on the notification location (figs. 1 and 3 controller 40 and also see fig. 2, 4-8 illustrates example of the traveling road; [0048] The controller 40 is an electronic control unit configured to perform driving control of the host vehicle. The controller 40 includes a processor 41 and peripheral components such as a storage device 42. The processor 41 may be, for example, a CPU or an MPU. [0069] Functions of the high difficulty point extracting unit 70, the following vehicle determining unit 71, the switching control unit 72, the other vehicle determining unit 73, and the vehicle speed control unit 74 may be realized by causing the processor 41 of the controller 40 to execute a computer program stored in the storage device 42. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road.  Furthermore, according to MPEP 2114, “’[A]pparatus claims cover what a device is, not what a device does.’ ... A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).

Regarding claim 8, Okuyama discloses a processor-readable non-transitory storage medium that stores a computer program for notification location setting ([0048] The controller 40 is an electronic control unit configured to perform driving control of the host vehicle. The controller 40 includes a processor 41 and peripheral components such as a storage device 42. The processor 41 may be, for example, a CPU or an MPU. [0049] The storage device 42 may include any of a semiconductor storage device, a magnetic storage device, and an optical storage device. The storage device 42 may include memories such as register, cache memory, and ROM and RAM used as primary storage. [0050] Note that the controller 40 may be realized by a functional logic circuit set in a general-purpose semiconductor integrated circuit. For example, the controller 40 may include a programmable logic device (PLD), such as a field-programmable gate array (FPGA), or the like. [0069] Functions of the high difficulty point extracting unit 70, the following vehicle determining unit 71, the switching control unit 72, the other vehicle determining unit 73, and the vehicle speed control unit 74 may be realized by causing the processor 41 of the controller 40 to execute a computer program stored in the storage device 42.), and the computer program causes a processor to: 
set on a traveling road a notification location where the driver is to be notified of a control switching request for switching operation of the vehicle from automatic control to manual control, based on the shape of a width-varying zone where the width of the traveling road varies before a merging location, in a case where a merging location where the traveling road on which the vehicle is traveling within a traveling route toward the destination location of the vehicle merges with another road (figs. 2, 4-9 illustrates a width-varying zone where the width of the traveling road varies before a merging location (see points 61, 63 and 80-81); [0061] Furthermore, when there is a point where autonomous driving is difficult ahead of the host vehicle on a route where the host vehicle is planned to travel (for example, a travel route for autonomous driving) and also there is a following vehicle behind on the travel lane of the host vehicle, the controller 40 guides switching of the traveling state of the host vehicle from the autonomous driving mode to the manual driving mode. [0062] Hereinafter, the route where the host vehicle is planned to travel may be referred to as “planned travel route”. Additionally, the point where autonomous driving of the host vehicle is difficult (for example, a point where the host vehicle has high difficulty in autonomous driving) is referred to as “high difficulty point”. [0063]-[0065] For example, the high difficulty point includes a point where the travel lane of the host vehicle joins another lane. For example, the high difficulty point includes a merging zone 63 where a merging lane 61 that is the travel lane of a host vehicle 60 merges with a merging destination lane 62 at a merging location where a plurality of roads merges together, as illustrated in FIG. 2. Hereinafter, the merging destination lane is referred to as “main lane” in the present specification. [0067]-[0068] Thus, when there is a high difficulty point ahead of the host vehicle 60 on a planned travel route, and also a following vehicle traveling on the same lane as a lane of the host vehicle 60 (i.e., the merging lane 61) is present within a predetermined range from the host vehicle 60, the controller 40 guides switching from autonomous driving to manual driving before the high difficulty point. This enables the driver to manually drive the vehicle on the high difficulty point, so that it can be prevented that the host vehicle is stopped by autonomous driving on the high difficulty point and then approached by the following vehicle. [0076] Reference will be made to FIG. 4A. The shorter the period of time during which the host vehicle 60 can stay in a zone from a starting point 80 of the merging zone 63 to an ending point 81 thereof, the less chance to make a lane change to the main lane 62, as a result of which merging to the main lane 62 becomes more difficult. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road. [0096]-[0102] The switching control unit 72 may output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode; therefore, based on the above, it is implied that a notification location set in order to output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode.. [0129]-[0142] describe more details regarding the high difficulty point extracting unit 70 extracting a high difficulty point where autonomous driving is difficult on a planned travel route of the host vehicle 60.); and 
notify the driver of the control switching request via a notification device when the vehicle has not entered the other road at the notification location (fig. 1 audio output unit 26, display unit 24; [0098]-[0102] Alternatively, the switching control unit 72 may output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode.).

Regarding claim 9, Okuyama discloses a notification location setting method wherein a notification location setting device (fig. 1 driving assistance device 1) executes to: 
set on a traveling road a notification location where the driver is to be notified of a control switching request for switching operation of the vehicle from automatic control to manual control, based on the shape of a width-varying zone where the width of the traveling road varies before a merging location, in a case where a merging location where the traveling road on which the vehicle is traveling within a traveling route toward the destination location of the vehicle merges with another road (figs. 2, 4-9 illustrates a width-varying zone where the width of the traveling road varies before a merging location (see points 61, 63 and 80-81); [0061] Furthermore, when there is a point where autonomous driving is difficult ahead of the host vehicle on a route where the host vehicle is planned to travel (for example, a travel route for autonomous driving) and also there is a following vehicle behind on the travel lane of the host vehicle, the controller 40 guides switching of the traveling state of the host vehicle from the autonomous driving mode to the manual driving mode. [0062] Hereinafter, the route where the host vehicle is planned to travel may be referred to as “planned travel route”. Additionally, the point where autonomous driving of the host vehicle is difficult (for example, a point where the host vehicle has high difficulty in autonomous driving) is referred to as “high difficulty point”. [0063]-[0065] For example, the high difficulty point includes a point where the travel lane of the host vehicle joins another lane. For example, the high difficulty point includes a merging zone 63 where a merging lane 61 that is the travel lane of a host vehicle 60 merges with a merging destination lane 62 at a merging location where a plurality of roads merges together, as illustrated in FIG. 2. Hereinafter, the merging destination lane is referred to as “main lane” in the present specification. [0067]-[0068] Thus, when there is a high difficulty point ahead of the host vehicle 60 on a planned travel route, and also a following vehicle traveling on the same lane as a lane of the host vehicle 60 (i.e., the merging lane 61) is present within a predetermined range from the host vehicle 60, the controller 40 guides switching from autonomous driving to manual driving before the high difficulty point. This enables the driver to manually drive the vehicle on the high difficulty point, so that it can be prevented that the host vehicle is stopped by autonomous driving on the high difficulty point and then approached by the following vehicle. [0076] Reference will be made to FIG. 4A. The shorter the period of time during which the host vehicle 60 can stay in a zone from a starting point 80 of the merging zone 63 to an ending point 81 thereof, the less chance to make a lane change to the main lane 62, as a result of which merging to the main lane 62 becomes more difficult. [0070]-[0075] and [0083] Furthermore, the high difficulty point extracting unit 70 may extract a width and a shape of a road. [0096]-[0102] The switching control unit 72 may output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode; therefore, based on the above, it is implied that a notification location set in order to output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode.. [0129]-[0142] describe more details regarding the high difficulty point extracting unit 70 extracting a high difficulty point where autonomous driving is difficult on a planned travel route of the host vehicle 60.); and 
notify the driver of the control switching request via a notification device when the vehicle has not entered the other road at the notification location (fig. 1 audio output unit 26, display unit 24; [0098]-[0102] Alternatively, the switching control unit 72 may output, from the audio output unit 26 or the display unit 24, an audio guidance message or a visual guidance message for notifying the driver that the traveling state of the host vehicle 60 will be autonomously switched from the autonomous driving mode to the manual driving mode.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210323574 A1 - [0143] The controller 150 determines whether the lane to be driven after a certain distance based on the current location is a merge lane based on the received map information, navigation information, and current location information. The controller divides the lane area within a certain area from the current position into a plurality of sections when it is determined that the lane to be driven is a merge lane, and acquires the lane width of the merge lane within the lane area. Here, the predetermined distance may be approximately 100 M.

[0188] More specifically, the driving situation recognizer 150b determines whether the lane to be driven is a merge lane based on the received map information, navigation information, and current location information, and acquires the width of the lane of the merge lane when it is determined that the lane to be driven is a merge lane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684